NO. 07-10-0429-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
NOVEMBER 23, 2010
 
______________________________
 
 
CHRISTOPHER MICHAEL ALDERETE, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;
 
NO. 58,716-D; HONORABLE DON EMERSON, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Appellant,
Christopher Michael Alderete, entered a plea of true
to the State's allegations in its motion to proceed with adjudication of guilt
after having been granted deferred adjudication community supervision for the
offense of assault on a family member[1].  After hearing evidence that Appellant had
violated the terms and conditions of community supervision, the trial court
adjudicated him guilty and sentenced him to fifteen years confinement.  The Trial
Court's Certification of Defendant's Right to Appeal indicates that Appellant's
case was a plea-bargain case with no right of appeal and that Appellant waived
his right of appeal.
            By
letter dated October 21, 2010, this Court notified Appellant of the
consequences of the certification and invited him to either file an amended
certification showing a right of appeal or demonstrate other grounds for
continuing the appeal on or before November 10, 2010.  Appellant was also notified that failure to
do so might result in dismissal of the appeal pursuant to Rule 25.2 of the
Texas Rules of Appellate Procedure. 
            In
response to this Court's letter, Appellant filed a "Motion for Extension
of Time" on his appeal to seek help from outside sources.  He also expressed an intent
to file a petition for discretionary review with the Texas Court of Criminal
Appeals.  Appellant's response, however,
does not contradict the trial court's certification.  Appellant also failed to file an amended
certification reflecting a right of appeal and did not show cause for
continuing his appeal.  Consequently,
this appeal is dismissed based on the certification signed by the trial
court.  See Tex. R. App. P. 25.2(d).
 
                                                                                    Patrick A. Pirtle
                                                                                          Justice
 
 
Do not publish.




[1]Tex.
Penal Code Ann. § 22.01(b)(2) (Vernon Supp. 2010).